Title: From John Adams to Robert J. Evans, 8 March 1820
From: Adams, John
To: Evans, Robert J.



dear Sir.
Montezillo March 8th. 1820—

I have received your letter of the 21st. of Febuary I have no scruples of conscience, and no reproaches to make to myself, for my conduct for first introducing Paine into public service—The abandoned viciousness and Proflagacy of his Character, was then totally unknown to me—and in truth—I did not give credit to Dr. Witherspoons accusation of Intemperance—because it was contradicted by Generall Roberdeau and others—who knew him personally better than the Dr did—After the experience that I have known of his subsequent Life—my opinion is deliberately fixed—That he did infinitely more harm than good in every Country in which he ever showed his head—In this Country of ours his writings were more mischievous than useful—in Politicks and Legislation—In this I know I differed in opinion from very worthy Men—who are abler and have more authority than myself—therefore I do not think it advisable to publish my letters because I do not think it worth while to raise a Controversy upon such a Subject—though I think I could support my own opinion, with facts and arguments which his admirers would not easily answer—even his Common Sense contributed more to devide than to unite us—and by bringing out Dr Smith with his plain truth which formed a party against us—and along drove off to the Enemy many Characters who had gone along cordially with us—and would have gone on quietly—if the business had been left in the hands of Congress—
I was informed—last Evening—that the Missourians have got their Negroes at last—
I am Sir your friend and— / humble Servant
John Adams